                                                                                              C/M


 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------   X
                                                           :
STEPHEN BROWN,                                             :
                                                           :
                                     Plaintiff,            : MEMORANDUM DECISION
                                                           : AND ORDER
                   - against -                             :
                                                           : 19-cv-6767 (BMC) (LB)
BANK OF AMERICA, OCWEN and                                 :
unknown lenders, MARY BETH MALLOY,                         :
and STEVEN LAZAR,                                          :
                                                           :
                                      Defendants.
 -------------------------------------------------------   X

COGAN, District Judge.

        Plaintiff, proceeding pro se, commenced this action alleging claims under the Equal

Credit Opportunity Act, Fair Housing Act, and Fair Debt Collection Practices Act. By Order

dated December 5, 2019, the Court dismissed the complaint but granted plaintiff leave to file an

amended complaint within 20 days of the date of the Order. Plaintiff has not filed an amended

complaint and the time for doing so has passed.

        Accordingly, the complaint is hereby dismissed. The Court certifies pursuant to 28

U.S.C. § 1915(a)(3) that any appeal from this Order would not be taken in good faith and

therefore in forma pauperis status is denied for the purpose of any appeal. See Coppedge v.

United States, 369 U.S. 438, 444–45 (1962). The Clerk of Court is directed to enter judgment

and close this case.

SO ORDERED.
                                                    Digitally signed by
                                                    Brian    M. Cogan
                                                    ______________________________________
                                                                 U.S.D.J.
Dated: Brooklyn, New York
       February 13, 2020
